34 F.3d 1078
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Reginald B. BAGBY, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 94-3279.
United States Court of Appeals, Federal Circuit.
Aug. 1, 1994.

PETITION REINSTATED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
We treat Reginald B. Bagby's July 14, 1994 submission as (1) a motion to reinstate his petition for review that was dismissed on July 14, 1994 for failure to file a brief and (2) a motion for an extension of time to file his brief.  Bagby states that the United States Postal Service does not oppose.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Bagby's motions are granted.


4
(2) The July 14, 1994 order is vacated, the mandate is recalled, and the petition for review is reinstated.


5
(3) Bagby's brief is due within 30 days of the date of filing of this order.